



Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT CONTRACT OF INDEFINITE DURATION
DATED AS OF MARCH 22, 2019


BY AND BETWEEN:
1.
ALTISOURCE S.à r.l., a private limited liability company (société à
responsabilité limitée) organized under the laws of the Grand Duchy of
Luxembourg, with registered office at 40, avenue Monterey, L-2163 Luxembourg,
Grand Duchy of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number B. 189519 (hereinafter referred to as the “Employer”); and

2.
MARCELLO MASTIONI (hereinafter referred to as the “Executive”)

The Executive and the Employer may hereinafter collectively be referred to as
the "Parties," each being a "Party."
WHEREAS, the Executive and the Employer previously entered into an employment
contract, with a commencement date of August 1, 2017; and
WHEREAS, the Parties now desire to amend and restate Executive’s employment
contract with the Employer, with an effective date of March 22, 2019, on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, it
has been agreed by and between the Parties as follows:


Article 1 - Definitions:


Amendment Date: March 22, 2019.
Appointment or Employment: the employment of the Executive by the Employer on
the terms of this Contract (as defined below).
Original Commencement Date: August 1, 2017.
Company: the Employer, its parent company, subsidiaries and their respective
successors and assigns.
Confidential Information: information (of any nature and in any format) which is
not in the public domain, relating to the business, products, affairs and
finances of the Employer.
Contract: the present unlimited period Amended and Restated Employment Contract.
Good Reason: (a) any substantial unreasonable material diminution by the
Employer of the Executive’s positions, duties or responsibilities hereunder,
except in each case in connection with (i) the termination of the Executive’s


Executive _MM_/ Employer _WBS_                                Page 1 of 16







--------------------------------------------------------------------------------





employment for the gross misconduct described in article L.124-10 or as a result
of the Executive’s death or disability, or temporarily as a result of the
Executive’s illness or other absence and/or (ii) the removal of one or more
particular business unit(s) from Executive’s purview, responsibility or
management that does not alter his role as set forth in Article 2, (b) the
assignment by the Employer to the Executive of duties or responsibilities that
are materially inconsistent with the Executive’s position or (c) any other
material breach by the Employer of this Contract; provided, however, that in
each case: (i) the Executive gives written notice to the Employer of the facts
and circumstances constituting the breach within thirty (30) days following the
Executive’s knowledge of the occurrence of the breach; (ii) the Employer fails
to remedy the breach within thirty (30) days following the Executive’s written
notice of the breach; and (iii) the Executive terminates his employment within
thirty (30) days following the Employer’s failure to remedy the breach.
Notwithstanding the foregoing, in no event shall the designation or
non-designation of the Executive as a Section 16 Officer of Altisource Portfolio
Solutions S.A. or as a member of the board of directors of any entity of the
Company be considered to constitute Good Reason.
Incapacity: any illness or injury which prevents the Executive from carrying out
his duties.
Rules and Regulations: any internal rules and regulations that may be
periodically prepared by the Company and (a) apply to similarly situated
employees including the Executive and (b) have been effectively and expressly
brought to the Executive’s attention and made available to him.
Restrictive Period: for purposes of Article 9(a), the six (6) month period
following the date on which the Contract terminates. 
Section 16 Officer: an executive officer for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended.


Article 2 - Duties and Nature of Service


(a)
The Employer shall employ the Executive under this Contract from the Amendment
Date. The Executive shall fulfill the position of Chief Operating Officer or in
such other position or positions with a level of duties and responsibilities
consistent with the foregoing position as the Board of Directors of Altisource
Portfolio Solutions S.A. (the “Board”) or the Chief Executive Officer of
Altisource Portfolio Solutions S.A. may designate from time to time.

(b)
The Executive will have the responsibilities enumerated in Article 2(b) below,
or such other authority, functions, duties, powers and responsibilities as may
be assigned to the Executive from time to time by the Managers of the Employer
consistent with the Executive’s position with the Company. The Parties hereby
acknowledge and accept that, considering the nature of the Executive’s
activities, it is impossible to provide a comprehensive description of the
activities to be performed by him, which shall include all the tasks that are
directly or indirectly necessary



Executive _MM_/ Employer _WBS_                                Page 2 of 16







--------------------------------------------------------------------------------





or useful for the performance of the concerned duties further to reasonable and
common international standards. The Parties further acknowledge and agree that
this position is an initial position that is likely to evolve over time, and
that any change to the Executive’s responsibilities or title shall not require
an amendment to this Contract; provided that any material change to the
Executive’s responsibilities or change to the Executive’s title shall be subject
to written confirmation of approval by the Executive.
(c)
Executive’s initial responsibilities will include, but not be limited to, the
following:

•
Providing strategic leadership, managing all operations and P&L responsibility
for Altisource’s lines of business as designated as of the execution of this
Contract, including by: (i) leading the development and execution of product and
operations strategies; (ii) developing revenue growth and business strategies in
line with market opportunities and the vision, mission and financial objectives
of the Company; and (iii) collaborating across the Company to implement services
and to develop new products, processes and technologies;

•
Driving organizational capabilities by: (i) implementing and continuously
evolving an optimal organizational structure (ii) assessing organizational
requirements for talent, technology and market presence and developing plans to
meet those requirements; (iii) attracting, retaining and enabling a team of
world class professionals; (iv) structuring the business for optimal efficiency
and effectiveness; and (v) developing a strong team of market and product owners
and designers through effective leadership and team development;

•
Delivering exceptional customer experiences by: (i) improving the customer
satisfaction and expansion of existing client relationships; and (ii) achieving
high performance on client scorecards by meeting or exceeding all requisite
service level agreements

•
Building the organizational culture and brand by: (i) championing the Altisource
values; (ii) driving an environment of compliance, customer centricity,
innovation and performance; (iii) driving the adoption of enhanced communication
and goal alignment; and (iv) leveraging objectives and key results to create
ongoing velocity and transparency; and

•
Such other responsibilities as deemed appropriate by the Managers of the
Employer.

(d)
The Executive shall serve the Employer on the terms of this Contract and accepts
the aforementioned position. The Executive shall work for the Employer in this
position or in any other similar position thath the Employer may assign to him
over the course of time.

(e)
The Employment will take place in such various geographical locations, including
abroad, as may be reasonably designated by the Employer, provided that the
standard of life and economic conditions are equivalent to those of the Grand
Duchy of Luxembourg and that the new role is at least equivalent in terms of
position level and remuneration. The Executive further expressly agrees to work
for, to be posted to and even to be transferred to



Executive _MM_/ Employer _WBS_                                Page 3 of 16







--------------------------------------------------------------------------------





another entity of the Company, provided that such entity is located in the U.S.
or in the E.U., and provided that the destination country and the new role meet
the conditions above.
(f)
The registered office of the Employer is 40, avenue Monterey, L-2163 Luxembourg,
Grand Duchy of Luxembourg. The Executive shall carry out his duties in the
Grand-Duchy of Luxembourg or at such other place as instructed by the Employer
within the framework and limits described in Article 2(d) above. The Executive
shall undertake all national and international business travels justified by the
business needs and his function.

(g)
The Executive expressly confirms that he is not bound to any other company, firm
or entity by a non-competition or any other such clause which would prevent him
from signing the present Contract.

(h)
The Executive shall undertake to inform the Employer immediately in writing of
any changes in his personal situation such as his address, family status or
number of children. The Employer shall treat all such information
confidentially.

(i)
The Executive warrants that he is entitled to work in Luxembourg without any
additional approvals and will notify the Employer immediately if he ceases to be
so entitled during the Employment.

(j)
The Executive shall comply with all the rules, policies and procedures set out
in the internal Rules and Regulations, which shall be established over the
course of time by the Company and a copy of which will be made available to the
Executive once adopted. Such Rules and Regulations may be modified at any time
and do not form part of this Contract. In the event of conflict between the
terms of this Contract and the terms of the Rules and Regulations, this Contract
shall prevail.



Article 3 - Duration and Termination Terms and Conditions


(a)
Either Party may terminate this Contract in writing, giving the other no less
than the following legal prior notice, in accordance with article L.124-1 of the
Luxembourg Labor Code:

In the case of the dismissal of the Executive by the Employer, the latter must
respect a minimum prior notice of:
•
Three (3) months if the term of the Employment is under five (5) years
(notwithstanding the provisions of article L-124-1 of the Luxembourg Labor Code)

•
Four (4) months if the term of the Employment is between five (5) and ten (10)
years

•
Six (6) months if the term of the Employment is over ten (10) years



In the case of the resignation of the Executive, the following prior notice must
be given:
•
One (1) month if the term of the Employment is under five (5) years



Executive _MM_/ Employer _WBS_                                Page 4 of 16







--------------------------------------------------------------------------------





•
Two (2) months if the term of the Employment is between five (5) and ten (10)
years

•
Three (3) months if the term of the Employment is over ten (10) years



The respective prior notice will run from the fifteenth (15th) day of the month
if notice was given on or before such a date, or from the first (1st) day of the
following month if notice was given after the fifteenth (15th) of the month. The
Employer reserves the right to pay salary in lieu of notice for all or any part
of the notice period.
(b)
In accordance with article L.124-7 of the Luxembourg Labor Code, if the
Executive is dismissed for reasons other than the gross misconduct described in
article L.124-10, the Employer shall pay the Executive as severance:



•
One (1) month’s gross base salary if the term of the Employment is between five
(5) and ten (10) years

•
Two (2) months’ gross base salary if the term of the Employment is between ten
(10) and fifteen (15) years

•
Three (3) months’ gross base salary if the term of the Employment is over
fifteen (15) years



(c)
In addition, if the Executive is terminated for reasons other than the gross
misconduct described in article L.124-10 of the Luxembourg Labor Code, or if the
Executive resigns for Good Reason, the Employer shall also pay additional
amounts to the Executive as set forth in Article 4 of this Contract, including
the Minimum Guaranteed Compensation Payment (defined in Article 4(k)) and other
applicable amounts.

(d)
Notwithstanding the above, the Employer may terminate the Contract with
immediate effect without notice and with no liability to make any further
payment to the Executive (other than in respect of amounts accrued due and
unpaid at the date of termination) if the Executive commits an act of gross
misconduct in accordance with article L.124-10 of the Luxembourg Labor Code.

(e)
The Contract will automatically terminate by operation of the law on the date on
which the Executive is declared to be medically unable to perform his duties
under the Contract by any medical examination; on the fifty-second week of
continual Incapacity over any one hundred and four week period; or when the
Executive reaches the legal retirement age or is attributed an old-age pension
or any other of the provisions specified under articles L.125-2 to L.125-4 of
the Luxembourg Labor Code.





Executive _MM_/ Employer _WBS_                                Page 5 of 16







--------------------------------------------------------------------------------





Article 4 - Remuneration


(a)
The Executive’s annual gross base salary shall be 504,300 Euros (based on the
last revision to Employee’s salary which took place on August 1, 2018, prior to
the Amendment Date). This annual gross base salary shall be payable in
twenty-four (24) installments. In addition, the Employer will pay to the
Executive (i) an annual Cost of Living Allowance of 18,000 Euros, which shall be
payable in twenty-four (24) installments, and (ii) an annual Housing Allowance
of 50,000 Euros, which shall also be payable in twenty-four (24) installments.

(b)
In accordance with article L.223-1 of the Luxembourg Labor Code, the salary
shall be adapted and vary proportionally with the variations of the index of
cost of living in the Grand Duchy of Luxembourg. The above salary has been fixed
in consideration of the index applicable at the date on which this Contract
becomes effective (Salary Index at the time of the signature of the present
Contract: 814.40 as of August 1, 2018).

(c)
The Executive's salary, Cost of Living Allowance and Housing Allowance shall
accrue from day to day and be paid in arrears twice monthly directly into the
Executive's bank account. The Executive shall inform the Employer of all
necessary details relating thereto.

(d)
The Employer hereby informs the Executive that in order to fulfill the
obligations under the Contract and to pay his salary, the following information
about the Executive may be transmitted: name, address, civil status, date of
birth, any documents given during the recruiting and employment proceedings
(including the curriculum vitae), the Contract and salary, proof of payment, all
raises or modifications of salary, the hours effectively worked, any
correspondence with the employees as well as all other documents relating to the
Contract (such as holiday requests or Incapacity certificates). The Executive
consents to the transfer of the above personal information within the group of
companies of the Employer, including outside of the European Union, as
contemplated by Article 19 Paragraph 1(a) of the Luxembourg law on Data
Protection of August 2, 2002. The Executive is permitted to access the above
information and may demand the rectification of any error thereupon. The
Employer will use best efforts to keep this information confidential and to
disclose it only when legally required. For the avoidance of doubt, if the
Executive is designated as a Section 16 Officer of Altisource Portfolio
Solutions S.A., the Company will be authorized to publicly disclose such
information to the extent required pursuant to the rules and regulations
promulgated by the Securities and Exchange Commission, and the Executive
expressly consents to such disclosures.

(e)
Upon satisfaction of the relevant performance criteria in accordance with
Altisource’s Incentive Plan, as amended from time to time by the Employer in its
sole discretion, the Executive may be entitled to an annual discretionary bonus
as per a scorecard as amended from time to time, which scorecard will be made
available to the Executive as set forth below. At the target performance level
at which the Executive meets the Employer’s performance expectations, the
Executive can anticipate earning approximately 336,000 Euros in incentive
compensation on an annual basis, less applicable withholding taxes (based on the
last revision to Executive’s incentive compensation target amount which took
place on November 12, 2018, prior to the Amendment Date). If the Executive
exceeds



Executive _MM_/ Employer _WBS_                                Page 6 of 16







--------------------------------------------------------------------------------





the Employer’s performance expectations, the Executive can anticipate earning up
to 504,000 Euros in incentive compensation on an annual basis, less applicable
withholding taxes. Payment of any annual incentive may be made entirely in cash
or in a combination of cash and restricted share units (or other similar equity
instrument) at the Company’s discretion; provided that the Company may offer
Executive the option to select the percentage of his incentive payment that will
be paid in equity, within a range determined by the Compensation Committee of
the Board (the “Committee”); and provided further, that the proportion of the
equity that may be paid in equity shall in all cases be determined by the
Committee. There is no legal entitlement to the annual incentive, and payment is
at the sole discretion of the Employer. Any incentive will be prorated for the
actual time that the Executive has worked for the Employer during the applicable
working year. At the beginning of each calendar year, in a timely manner and not
later than the end of March of each year, the Employer shall provide to the
Executive a scorecard outlining in writing the performance expectations linked
to achieving the discretionary incentive in that year; should the Employer fail
to provide such scorecard, the incentive payment shall be deemed due
notwithstanding whether or not the Executive remains employed by the Company
through the date of payment. Notwithstanding anything herein to the contrary, it
is understood and agreed by the Executive that the Company shall have discretion
to approve reasonable amendments to his scorecard throughout the year (including
after March 31 of such year) as deemed appropriate by the Company in light of
changed conditions or changes to the Company’s business during the year.
(f)
In addition, to the extent a Long-Term Incentive Plan (“LTIP”) is approved for
similarly situated executives, Executive will be eligible to participate in the
LTIP and receive a target LTIP award value of approximately 336,000 Euros.
Employee’s participation in the LTIP, his receipt of any LTIP award (whether in
cash, equity instruments or some combination thereof) and the performance
metrics used to determine any LTIP award shall be at the sole discretion of the
Compensation Committee.

(g)
The Executive will be eligible for certain relocation benefits while employed in
Luxembourg in accordance with the Altisource Relocation Plan, provided to the
Executive by the Employer and incorporated in this Contract by reference.

(h)
If the Executive’s employment with the Employer terminates by reason other than
(i) termination by the Company for gross misconduct as described in article
L.124-10 of the Luxembourg Labor Code or (ii) Executive’s voluntary resignation,
and the Executive relocates within 180 days of such termination, the Employer
will reimburse the Executive for the relocation costs back to Switzerland (or a
location in the European Union) or an equivalent lump sum, at the Executive’s
discretion; provided however, that such costs shall not exceed the original
costs associated with the Executive’s “General Relocation Assistance” described
in the Altisource Relocation Plan.



Executive _MM_/ Employer _WBS_                                Page 7 of 16







--------------------------------------------------------------------------------





(i)
It is expressly agreed that any bonus, premium or any other fringe benefits
granted to the Executive not arising from any legal or contractual provision or
regulation shall be deemed to be a gift, whatever their frequency and their
amount, and may therefore not be considered as vested rights to the benefit of
the Executive.

(j)
The salary and other benefits of the Executive shall be payable after deduction
of all compulsory contributions to the social security system (if applicable) in
existence in Luxembourg and after deduction of the retentions at source of
income tax (if applicable) and, should the case arise, any other charges imposed
by Luxembourg Law whenever and if due.

(k)
If (i) the Contract is terminated by the Employer for reasons other than the
Executive’s gross misconduct as described in article L.124-10 of the Luxembourg
Labor Code or (ii) the Executive terminates the Contract for Good Reason
(clauses (i) and (ii), each a “Termination Event” and together the “Termination
Events”), then also in exchange for the non-competition covenants contained in
Article 9(a) herein and the Executive’s other obligations set forth in this
Contract, the Employer shall provide the Executive with a minimum guaranteed
compensation payment of 504,300 Euros (the “Minimum Guaranteed Compensation
Payment”), in addition to any other amounts that may be due from the Employer to
the Executive under this Contract and notwithstanding anything to the contrary
in this Contract.

If the Contract is terminated following a Termination Event, then, during the
notice period, the Executive shall notify the Employer of all existing or
potential claims that he may have against the Company (if any), and the Parties
shall negotiate a separation and release agreement in good faith to settle any
matters relating to the employment relationship and its termination.
For the avoidance of doubt, following a Termination Event, the Minimum
Guaranteed Compensation Payment shall be due under all circumstances, including,
without limitation, if the Parties are unable to successfully negotiate a
separation and release agreement during the notice period.


Article 5 - Working Hours and Holidays


(a)
The working hours shall be fixed in accordance with the applicable legal
provisions in the Grand-Duchy of Luxembourg, and the Executive's salary is based
on a minimum average of forty (40) working hours per week and eight (8) hours
per day scheduled in principle from Monday to Friday. The Executive hereby
acknowledges that general working hours or overtime statutory provisions are not
applicable to his position as a higher level employee ("cadre supérieur") within
the meaning of article L.211-3 of the Luxembourg Labor Code, and in accordance
with article L.211-27 (4) of the Luxembourg Labor Code. Working hours may thus
vary according to the Employer's requirements.

 


Executive _MM_/ Employer _WBS_                                Page 8 of 16







--------------------------------------------------------------------------------





(b)
The Executive shall have the right to twenty-five (25) days of paid annual
leave, in addition to the Luxembourg public holidays, notwithstanding article
L.233-4 of the Luxembourg Labor Code's provisions.

(c)
The Executive will respect a reasonable delay between requesting leave from the
Employer and taking it, in order to not perturb the functioning of the Employer
in accordance with article L.233-10 of the Luxembourg Labor Code. The Employer
shall respect the Executive's request to the extent that the request does not
perturb the functioning of the Employer or conflict with other employees' leave.

(d)
The Executive shall take, and the Employer shall allow the Executive to take,
his accumulated leave in full before the end of each calendar year, in
accordance with articles L.233-9 and L.233-10 of the Luxembourg Labor Code.

(e)
In the event that business reasons prevent the Executive from taking all his
annual leave entitlement during the calendar year, he may transfer the remaining
leave entitlement to the next calendar year, in which case it shall expire on
the 31st of March, unless prevented again by business reasons. In case of
termination of the present Contract, any days not taken will be paid to the
Executive.



Article 6 - Incapacity


(a)
If the Executive is incapable of working for any reason of illness or accident,
then he shall notify the Employer or its representative as soon as possible on
the first day of Incapacity, either personally or by way of an intermediary.
Such notification may be made orally or in writing.

(b)
The Executive has three (3) days to provide the Employer with a medical
certificate in which the beginning and the expected duration of Incapacity is
stated. The Employer reserves the right to request a medical
counter-examination.

(c)
Subject to the Executive's compliance with the provisions of the Luxembourg
Labor Code, he shall, in principle, continue to receive his full salary and
contractual benefits (if any) from the Employer during the initial sickness
period provided by article L.121-6 of the Luxembourg Labor Code.





Executive _MM_/ Employer _WBS_                                Page 9 of 16







--------------------------------------------------------------------------------





Article 7 - Confidential Information / Employer properties


(a)
The Executive shall treat as confidential all information concerning the
activities of the Company, and he shall not disclose to third parties, or to
other employees, any information of which he may have been made aware during the
present Contract, notwithstanding that which is reasonably necessary to permit
normal performance of their respective duties by the parties concerned, and with
the exception of information already known or already public.

(b)
The Executive undertakes both during this employment with the Employer and at
any time after the termination thereof not to perform or participate in any act
of unfair competition.

(c)
Any breach of this obligation occurring while the Contract is in place shall
constitute a serious fault rendering immediately and definitively impossible any
further relationship between the Employer and the Executive and justifying the
immediate dismissal of the Executive without any notice or indemnity and without
prejudice to any further proceedings or claims which may be exercised by the
Employer.

(d)
All notes, reports, listings, files, documents and contacts howsoever related to
the Employer are and shall remain the exclusive property of the Employer and
shall be created, processed and stored by the Executive in a confidential manner
exclusively on behalf of the Employer.

(e)
When the present Contract shall come to an end, the Executive must return to the
Employer all documents as well as copies of such documents which may be in the
possession of or under the control of the Executive, and the Executive
undertakes to do everything to assist the Employer to recover all documents
which may be beyond the control of the Executive.



Article 8 - Obligations


(a)
Throughout the duration of this Contract, the Executive will work exclusively
for the Employer and will not take up any other occupation or engage in any act
which is directly or indirectly competitive with the business of the Employer or
any of its affiliated companies and to its detriment.

(b)
Throughout the duration of this Contract, the Executive shall not have any
direct or indirect interest in any other business or organization if that
business or organization competes or might reasonably be considered by the
Employer to compete with the Company or any of its affiliated companies or if
this impairs or might reasonably be considered to impair the Executive’s ability
to act in the best interests of the Company or any of its affiliated companies.





Executive _MM_/ Employer _WBS_                                Page 10 of 16







--------------------------------------------------------------------------------







Article 9 - Non-competition and Non-solicitation


(a)
Upon a Termination Event, in consideration for the Minimum Guaranteed
Compensation Payment, the Executive hereby undertakes that, during the
Restrictive Period, he will not a) run within the Grand Duchy of Luxembourg or
in the United States of America a business similar to or in competition with the
Business of the Company, or b) enter into employment with a company whose
business is similar to or in competition with the Business of the Company. As
used in this Article 9(a), “Business of the Company” means the products and
services engaged in by the Company in the United States of America including
real estate brokerage, asset management and field services for mortgage
servicers, real estate auction online marketplaces, real estate buy-and-sell
online marketplaces, mortgage origination services and any other products and
services that the Executive was responsible for or involved with during the term
of the Contract and that the Company is engaged in upon termination of the
Contract. In that regard, the Executive shall not actively proceed to engage in,
provide any executive, managerial, supervisory, sales, marketing, research or
customer-related services to, or own (other than ownership of less than one
percent (1%) of the outstanding voting securities of any entity, or any
affiliate thereof, the voting securities of which are traded on a national
securities exchange) a beneficial or legal interest in, any business (other than
the Company) which (i) conducts similar business as the Business of the Company
or (ii) is competitive or likely to be competitive with the Business of the
Company.

(b)
If the present Contract terminates other than pursuant to a Termination Event,
the Executive hereby undertakes that he will not engage in the activities
described in Article 9(a) above for a period of six (6) months. In consideration
for this obligation, the Employer will pay to the Executive six (6) months’ base
salary; provided however, that the Employer may waive Executive’s obligations
pursuant to this Article 9(b) unilaterally on condition that it notifies the
Executive (by email or mail) within two (2) weeks from the notice of termination
of the Contract by either party. If the Employer waives these obligations and
provides the required notification, the Employer will be relieved from the
payment obligations set forth in this Article 9(b).

(c)
Throughout the duration of this Contract and for a period of two (2) years
following its termination, the Executive will not actively solicit or hire, or
actively assist any other person or entity in soliciting or hiring, any employee
of the Company or any of its affiliated companies to perform services for any
entity (other than the Company or any other affiliated companies), or attempt to
induce any such employee to leave the Company or any of its affiliated
companies.

(d)
Throughout the duration of this Contract and for a period of two (2) years
following its termination, the Executive will not actively solicit or hire, or
actively assist any other person or entity in soliciting or hiring, any client
of the Company or any of its affiliated companies, or attempt to induce any such
client to leave the Company or any of its affiliated companies.



Executive _MM_/ Employer _WBS_                                Page 11 of 16







--------------------------------------------------------------------------------







(e)
Any breach of these obligations shall constitute a serious fault and might give
rise to one or several claims or proceedings to be exercised by the Company
before the courts and authorities concerned.

(f)
The Executive expressly agrees that the provisions of Section 9 of the Contract
may be enforced against him in any court or competent jurisdiction in the United
States.

(g)
In the event that this article is determined by a court which has jurisdiction
to be unenforceable in part or in whole, the court shall be deemed to have the
authority to revise any provision of this Contract to the minimum extent
necessary to be enforceable to the maximum extent permitted by law.



Article 10 - Intellectual property


(a)
Any inventions, devices or concepts, as well as any result of research, any
original creation or program, related to the field of activity of the Company
and made or developed by the Executive during his employment, belong to the
exclusive legal and beneficial ownership of the Employer, in accordance with the
relevant provisions of patent and copyright laws applicable in Luxembourg.

(b)
The Executive hereby grants, assigns and conveys to the Employer all right,
title and interest in and to all inventions, devices or concepts, as well as any
result of research, any original creation or program, and all other materials
(as well as the copyrights, patents, trade secrets, and similar rights attendant
hereto) conceived, reduced to practice, authored, developed or delivered by the
Executive either solely or jointly with others, during and in connection with
the performance of services under the Contract with the Employer.

(c)
The Executive shall have no right to disclose or use any such inventions,
devices or concepts, as well as any result of research, any original creation or
program, and all other materials for any purpose whatsoever, and shall not
communicate to any third party the nature of or details relating to such
inventions, devices or concepts, as well as any result of research, any original
creation or program, and all other materials.

(d)
The Executive agrees that he will comply with all obligations set forth in the
Employee Intellectual Property Agreement provided by the Employer and
incorporated herein by this reference.





Executive _MM_/ Employer _WBS_                                Page 12 of 16







--------------------------------------------------------------------------------





Article 11 - Use of information technologies


The Executive undertakes not to use the Internet with the Company’s hardware if
such activity does not comply with applicable law and public order, and if it
adversely affects the Company’s interests.


Article 12 - Data protection


(a)
As part of the performance of the Contract, as required by law or for the
Employer’s legitimate interests, the Employer may process personal data on the
Executive prior, during and after the Employment. Details on such processing and
on the rights of employees can be found in the Human Resources section of the
Company’s intranet.

(b)
The Executive acknowledges that he has been informed that the Employer will be
responsible for the processing of his personal data, such as his name, address,
social security number, bank details, photo, as well as any personal information
necessary for personnel management and salary administration.

(c)
The Executive acknowledges that his personal data may be transferred to
affiliates. A copy of the legal basis for the transfer of data to third
countries will be made available in the Human Resources section of the Company’s
intranet.

(d)
The Executive’s data will be held by the Employer for as long as legally
required and processed in accordance with applicable personal data protection
legislation and regulations.

(e)
The Employer hereby informs the Executive of, without limitation, his rights of
access, deletion and rectification of his personal data, as well as of his right
of complaint to the local data protection authority and his right to object to
the processing of, or illegal use of, personal data, in accordance with the
applicable legal provisions on data protection.



Article 13 - Miscellaneous
(a)
All notices and other communications provided for hereunder shall be in English
and in writing, delivered by hand or by registered or certified mail (return
receipt requested) and delivered or addressed to the addressee at its address
below (or any other address it may subsequently notify in writing to the other
Party):





Executive _MM_/ Employer _WBS_                                Page 13 of 16







--------------------------------------------------------------------------------





If to the Employer, to:
Address: 40, Avenue Monterey, L-2163 Luxembourg, Grand Duchy of Luxembourg (or
any other address that becomes corporate headquarters and is published in the
Registre de Commerce et des Sociétés, with an electronic copy to
KevinJ.Wilcox@altisource.lu)
Attention: Kevin J. Wilcox


If to the Executive, to:
Address: To be provided separately.
Attention: Marcello Mastioni


The date on which a notice shall be deemed validly given shall be the date of
its receipt by the addressee, i.e. the date appearing on the acknowledgment or
refusal of receipt or the addressee's countersignature.
(b)
No amendment or waiver of any provision of this Contract, nor consent to or
departure by either Party therefrom, nor any subsidiary agreement relating to
the subject matter of this Contract, shall in any event be valid unless it is in
writing and signed by or on behalf of both Parties.

(c)
This Contract may be assigned by Employer to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer. This Contract shall be
binding upon and inure to the benefit of the Parties, their successors, assigns,
heirs, executors and legal representatives. If there shall be a successor to
Employer or Employer shall assign this Contract, then as used in this Agreement,
the term “Employer” shall mean Employer as hereinbefore defined and any
successor or any permitted assignee, as applicable, to which this Contract is
assigned.

(d)
The possible nullity or non-applicability of one or more provisions of the
present Contract shall not result in the nullification of the entire Contract.



Article 14 - Governing Law and Jurisdiction


The present Contract shall be governed, interpreted and performed by and in
accordance with the law in force in the Grand-Duchy of Luxembourg. Except as
otherwise provided in Article 9, each Party expressly agrees to submit to the
exclusive jurisdiction of the Courts of Luxembourg over any claim or matter
arising under or in connection with this Contract. In case the Executive’s place
of work is transferred elsewhere, the jurisdiction and the applicable law will
be those in force at the new location.




Executive _MM_/ Employer _WBS_                                Page 14 of 16







--------------------------------------------------------------------------------





Article 15 - Contractual Interpretation


If any provision of this Contract is held to be unenforceable, then this
Contract will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Contract, valid and enforceable. If
a court declines to amend this Contract as provided herein, the invalidity or
unenforceability of any provision of this Contract shall not affect the validity
or enforceability of the remaining provisions, which shall be enforced as if the
offending provision had not been included in this Contract.






Executive _MM_/ Employer _WBS_                                Page 15 of 16







--------------------------------------------------------------------------------





In witness whereof the present Contract has been signed in duplicate, and each
of the Parties acknowledges having received one original version.


The Employer
Altisource S.à r.l.








/s/ William B. Shepro__
By: William B. Shepro, Manager
Date: March 22, 2019


The Executive






    
/s/ Marcello Mastioni__    
By: Marcello Mastioni
Date: March 22, 2019






Executive _MM_/ Employer _WBS_                                Page 16 of 16





